Title: To John Adams from Benjamin Franklin, 11 January 1782
From: Franklin, Benjamin
To: Adams, John



Passy, Jan. 11. 1782
Sir

Your Excellency will see by the within the Situation I am in, and will thence judge how far it may be proper for you to accept farther Drafts on Mr Laurens, with any Expectation of my enabling you to pay them, when I have not only no Promise of more Money, but an absolute Promise that I shall have no more. I shall use my Endeavours however, but am not sure of Succeeding, as we seem to have done what I long fear’d we should do, tir’d out our Friends by our endless Demands to pay Drafts unexpected and boundless. With the Million mentioned I can continue paying to the End of February, and then, if I get no more, must shut up Shop. I have the honour to be, with great Respect, Sir, Your Excellency’s most obedient and most humble Servant

B Franklin

